DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of groups of pre-positioning installation assemblies (as recited in claim 1) must be shown or the feature(s) canceled from the claim. Claim 1 requires a plurality of groups of pre-positioning installation assemblies, which sets forth multiple assemblies. The claim later recites that the pre-positioning assemblies comprise a positioning ruler, but the drawings only depict a single positioning ruler. The drawings must show multiple positioning rulers, or the corresponding limitations in the claims must be removed or amended.
The connection between the rotating shaft and a fixed end of the roller shutter (as recited in claim 15) must also be shown or the feature(s) canceled from the claim. No connection between the rotating shaft 43 and the roller shutter 2 is shown in the drawings, and the drawings also fail to adequately depict a fixed end of the roller shutter.
The provision of the installing holes adapted with assembling holes, and the lock box cover (as recited in claims 10 and 11) must also be shown or the feature(s) canceled from the claims. Figure 15 depicts the installing hole 36, but does not show it connected or otherwise interacting with an assembly hole. Figure 20 depicts the assembling hole 371, but does not show it interacting with an installing hole. Figures 18 and 19 depict the lock box cover, but no installing holes or assembling holes are shown. It is not clear from the drawings how these components are intended to be provided in combination with each other, or how the lock catch assembly is intended to be arranged on the roller shutter.
The use of multiple lock catch assemblies (as recited in claims 8, 10, and 12) must also be shown or the feature(s) canceled from the claims. No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: The specification uses the term “bucked” or “bucking” on pages 4, 5, and 12. This term appears to be a translation or typographical error, although the intent of the recitation is not readily clear. It is unclear if the term is intended to be “buckled” or “locked”, or a different term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “A roller shutter” in line 1 and again recites “a roller shutter” in line 2. As best understood in light of the disclosure, only one roller shutter is intended to be claimed, but two roller shutters are introduced. The second limitation reciting “a roller shutter” should be amended to reference the previously introduced roller shutter.
Claim 1 recites “a lock catch assembly arranged on the roller shutter and locked with the guide slots on both sides” in lines 2-4. It is unclear which element of the assembly includes the “sides” referenced in this limitation. Does the term “both sides” refer to sides of the lock catch assembly, the roller shutter, the guide slots, or a different element? The limitation “locked with the guide slots” is also unclear, as the lock catch assembly is not always locked with the guide slot (as best understood).
Claim 1 recites “enabling the two guide slots to keep parallel” in line 6. This limitation is grammatically awkward and confusing. Are the guide slots positively required to be parallel to each other, or does the parallel requirement refer to a different element or part of the assembly?
Claim 1 recites “a slide rail is arranged in the guide slot” in line 11. The limitation “the guide slot” is unclear as to which of the plurality of guide slots previously introduced is being referenced.
Claim 1 recites “rubber slots” in line 12. It is unclear if the limitation “rubber slots” positively requires a rubber material in the composition of the slot itself, or if it only refers to the positioning of the rubber strips within the rubber slots. How does a “rubber slot” differ from a “slot”?
Claim 1 introduces “a plurality of roller shutter plates” in line 12, and later recites “left and right roller shutter plates” in lines 13-14. It is unclear if the left and right shutter plates are intended to be recited in addition to the “plurality of roller shutter plates”, or if the left and right shutter plates are selected ones of the plurality of roller shutter plates. Claim 2 further introduces “first roller shutter plates” and “second roller shutter plates”. These limitations are also unclear as to whether or not they are intended to positively recite different shutter plates.
Claim 1 recites “rubber slots are arranged on the left side and the right side of each roller shutter plate” in lines 12-13 and “rubber strips adapted with the rubber slots” in lines 14-15. Claim 2 later recites “a rubber slot and a rubber strip”. It is unclear if claim 2 is intended to introduce a different rubber slot and rubber strip. If so, the recitations “the rubber slot” and “the rubber strip” in lines 6-8 of claim 2 are unclear as to which slot and strip are being referenced.
Claim 1 recites “both sides of the arc bottom surface” in line 16 and “the arc bottom surface” in line 17. The limitation “the arc bottom surface” is unclear as to which of the plurality of arc bottom surfaces are being referenced.
Claim 1 recites “the pre-positioning assemblies comprise a positioning ruler” in line 19. It is unclear if this limitation requires that each of the pre-positioning assemblies individually require a separate ruler, or if the limitation refers to the pre-positioning assemblies as a group such that only one positioning ruler is required.
Claim 1 recites “a regulating bolt” in line 21 and later recites “the regulating bolt on each guide slot” in lines 23-24. The recitation of “the regulating bolt on each guide slot” is unclear as only one regulating bolt has been previously set forth in the claim.
Claim 1 introduces “a regulating bolt” in line 21. Claim 5 recites “the front end and the rear end of each guide slot are provided with at least two regulating bolts” in lines 1-3 and “every two regulating bolts are used with one positioning and locking assembly” in lines 4-5. Claim 6 recites “the front fixing component is arranged between two regulating bolts” in lines 1-2. It is unclear how many regulating bolts are positively required, as claim 1 requires at least one for the pre-positioning installation assemblies, claim 5 introduces at least two additional regulating bolts for each guide slot, and claim 6 introduces two additional regulating bolts. Are some/all of these regulating bolts the same bolts? How many bolts are positively required for each installation assembly and for each guide slot?
Claim 1 recites “the regulating bolt on each guide slot penetrates through the regulating hole and spins on the connecting plate on the frame” in lines 23-25 and “the regulating bolt penetrates through the connecting wall and spins on the connecting plate” in lines 30-31. The limitation “spins on the connecting plate” is confusing as it is unclear when the regulating bolt spins on the connecting plate.
Claim 1 recites “the positioning and locking assemblies comprise a front fixing component, a rear fixing component and a locking bolt” in lines 26-27. It is unclear if the limitation “the positioning and locking assemblies” refers to the assemblies individually (such that each positioning and locking assembly requires a front fixing component, a rear fixing component, and a locking bolt), or as a group (such that only one front fixing component, one rear fixing component, and one locking bolt is required for all of the positioning and locking assemblies).
Claim 1 introduces “a connecting wall” for each guide slot in line 9, and recites “the connecting wall” in line 22. It is unclear which connecting wall is being referenced, or alternatively if each connecting wall is required to have a corresponding regulating hole.
Claim 1 recites “a bayonet lock” in line 37. However, the structure required to be considered a bayonet lock is unclear in view of the disclosure of the application. A bayonet lock is generally defined in the context of the art as a lock or latch characterized by a translating movement followed by a rotating movement to engage the locking feature. The bayonet lock in the instant application is described only using the term “bayonet lock” in the specification, and is shown in the drawings using reference number 428. Figure 11 depicts element 428 as a wall or protrusion, but the structure of a bayonet lock as it would be generally defined in the context of the art is not shown (relative rotation between the shutter box and the turntable to enable locking does not appear to be possible). Reference number 428 does not appear in any other figures. It is unclear if Applicant intends for the term “bayonet lock” to have a special definition that is different from the general definition in the context of the art, and it is unclear what structure is required to be considered a bayonet lock.
Claim 1 introduces “a first turntable”, “a second turntable”, “a fixing hole”, and “a bayonet lock” in lines 36-37, wherein the first and second turntables are arranged at different ends of the roller shutter box. The limitation in lines 42-45 reciting “the bayonet lock and the fixing hole are arranged around the first turntable and the second turntable; and the first turntable and the second turntable are fixed to the roller shutter box through the first fixing hole and the bayonet lock” is unclear. How are the bayonet lock and the fixing hole arranged around both the first and second turntables if the turntables are required to be at different ends of the roller shutter box? Is the claim intended to recite a fixing hole and bayonet lock on each turntable/end of the roller shutter box?
Claim 1 recites “the first turntable and the second turntable are provided with the roller shutter slot”. This limitation is unclear as to how two turntables can be provided with the same roller shutter slot. It appears that each turntable has its own slot.
Claim 1 introduces “a roller shutter box”, “a first turntable”, and “a second turntable”. Claim 15 also introduces “a roller shutter box, a first turntable and a second turntable”. As best understood in light of the disclosure, only one roller shutter box, one first turntable, and one second turntable are disclosed as part of the assembly. It is unclear if the limitations in claim 15 are intended to introduce different elements, or if the elements of claim 1 are intended to be referenced.
Claims 1, 4, 10, and 11 recite the limitation “adapted with” in the recitations “rubber strips adapted with the rubber slots” in lines 14-15 of claim 1, “a regulating hole adapted with the regulating bolt” in lines 21-22 of claim 1, “the length of the positioning ruler is adapted with the width of the roller shutter” in lines 22-23 of claim 1, “a clamping groove adapted with the clamping block” in line 7 of claim 4, “lock boxes adapted with the lock bodies” in lines 2-3 of claim 10, “assembling holes adapted with the installing holes” in line 5 of claim 10, and “a fastener adapted with the button position” in line 5 of claim 11. In each of these recitations, it is unclear what the limitation “adapted with” requires. It is unclear if a positive connection or a different interaction is required. For example, the limitation “lock boxes adapted with the lock bodies” is unclear as to whether or not the lock boxes are required to be connected to the lock bodies, or if the limitation only that the lock boxes and the lock bodies be provided as parts of the lock catch assembly. The scope of these limitations is not readily clear, and they must be amended to set forth the required configuration or interaction between each of the corresponding elements.
Claim 4 recites “the bottom surface of the slide block is bucked on the bottom surface of the roller shutter plate”. Claim 11 similarly recites “a lock box cover for bucking the lock bodies inside”. The terms “bucked” and “bucking” unclear as to what the required connection or engagement is. It appears that these terms may be unintentional typographical errors, but it is not clear if the intended recitation would be “buckled” or “locked”, or a different term.
Claim 7 recites “the front fixing component and the rear fixing component are in L shape”. It is unclear if this limitation requires that the front fixing component forms an L shape and the rear fixing component also forms an L shape, or if the two components together are required to form an L shape.
Claim 11 recites “the box frame is provided with a button position”. It is unclear if the “button position” is a position/location of the box frame, or if it is an element provided on the box frame.
Claim 14 recites “a lock hole for back locking the lock catch assembly”. The definition of the term “back locking” is not readily clear, and is not sufficiently defined in the disclosure of the application. Does back locking positively require a keyed locking, or does it only require a secondary locking/latching operation? Alternatively, does “back locking” refer to a lock mechanism that engages a specific portion of component (e.g. locking onto a back of an element)? The lock hole 35 is depicted as what appears to be a key slot in Figure 14, but a key is not explicitly described in the specification. 
The claims are replete with examples of insufficient antecedent basis. Several non-limiting examples are listed below, but the entirety of the claims must be reviewed and amended as appropriate.
Claim 1:
Lines 1-2: “the two guide slots” (the limitation “comprising guide slots” in line 1 is not limited to two guide slots)
Line 13: “the left side and the right side”
Line 15: “the bottom surface”
Line 20: “the front distance and the rear distance of the two guide slots”
Lines 22-23: “the length of the positioning ruler”
Line 23: “the width of the roller shutter”
Claim 3:
Line 2: “the front side” and “the rear side”
Line 3: “the bottom surfaces of the slide blocks”
Line 4: “the roller shutter gates”
Claim 4:
Liens 5-6: “the upper surface of the bottom surface of the slide blocks”
Claim 8:
Lines 1-2 “the lock catch assemblies” (only one lock catch assembly is previously introduced)
Line 3: “both sides of the front end of the roller shutter”
Lines 4-6: “the lower surfaces of the guide slots”
Claim 10:
Lines 1-2: “the lock catch assemblies”
Lines 3-4: “the bottom of the lock bodies”
Claim 11:
Lines 1-2: “the upper surface of the roller shutter”
Claim 12:
Lines 1-2: “the lock catch assemblies”
Lines 2-3: “the front end of the roller shutter”
Lines 3-4: “the lock bodies” and “the connecting rod locks”
Claim 13:
Lines 1-2: “the upper surface of the locking rod” 
Line 2: “the locking rod on the left side of the connecting rod lock”
Lines 3-4: “the locking rod on the right side of the connecting rod lock” 
Claim 15:
Line 3: “both sides of the roller shutter box”
Line 5: “the guide turntable”
Line 6: “the center of the chassis”
Line 10: “the outer side wall” and “the inner side wall”
Line 11: “the projections of the connected side walls”
Line 13: “the radius R of the central hole”
Line 16: “the thickness of the roller shutter”
It is noted again that the above examples are non-limiting, and several other examples of insufficient antecedent basis may be present throughout the claims. All of the claims must be reviewed and amended as appropriate.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent Application Publication No. 2016/0280123) in view of Champion (U.S. Patent No. 6,276,735).
Regarding claim 1, Rohr discloses a roller shutter (10) for an automobile (100), comprising guide slots (the guide slots are defined by the groups of longitudinal members: 34, 54 form one guide slot and 36, 56 form a second guide slot; see annotated drawing below) arranged on both sides of a frame (102) [FIG. 2], a roller shutter (14) that slides between the two guide slots [FIGS. 15, 16], a lock catch assembly (20) arranged on the roller shutter and locked with the guide slots on both sides [FIG. 3], a rolling and unrolling assembly (66, 73, 74, 75) for rolling and unrolling the roller shutter, a plurality of groups of pre-positioning installation assemblies (132, 60, 40) used for enabling the two guide slots to keep parallel and positioning and locking assemblies (62) used with the pre-positioning installation assemblies and connecting the guide slots with the frame [FIG. 7],
wherein each guide slot extends downward and has a connecting wall (the connecting wall of the guide slot is shown in at least Figure 7 as the downwardly extending flange of longitudinal member 56 including the channel 92; see annotated drawing below); the guide slot is connected with a connecting plate (144) arranged on the frame through the connecting wall [FIG. 7]; a slide rail (42, 44, and the corresponding outwardly extending arm including the seal member shown in at least Figure 7; see annotated drawing below) is arranged in the guide slot; the roller shutter is formed by mutually connecting a plurality of roller shutter plates (76); left and right roller shutter plates (adjacent ones of the roller shutter plates 76, shown in Figure 6) are connected; the bottom surface of each roller shutter plate is arched upward to form an arc (the arced bottom side of each slat 76 is shown in Figure 12; slide blocks 99 are 
the pre-positioning installation assemblies comprise a positioning ruler (40, 60) used for enabling the front distance and the rear distance of the two guide slots to be equal (the lateral members 40, 60 are each coupled to the longitudinal members forming the guide slots; these connections enable the parallel positioning of the guide slots that is shown in Figure 2), and a regulating bolt (132) for keeping the two guide slots parallel; a regulating hole (hole in the connecting wall portion of guide slot member 56 through which the bolt 132 extends, shown in Figure 7; see annotated drawing below) adapted with the regulating bolt is formed in the connecting wall [FIG. 7]; the length of the positioning ruler is adapted with the width of the roller shutter [FIG. 2]; the regulating bolt on each guide slot penetrates through the regulating hole and spins on the connecting plate on the frame (head 145 of the bolt 132 contacts the connecting plate 144 such that rotation of the bolt causes the head to spin on the connecting plate) [FIG. 7];
the positioning and locking assemblies comprise a front fixing component (130), a rear fixing component (142) and a locking bolt 138); locking screw holes (134 and the corresponding hole in the rear fixing component 142 through which the bolt 138 extends) are formed in the front fixing component and the rear fixing component [FIG. 7]; the front fixing component, the connecting wall, the connecting plate and the rear fixing component are arranged in sequence (the claim does not specify what the sequence is; since each of these elements are arranged relative to each other in a sequence as shown in Figure 7, the limitation is met); the regulating bolt penetrates through the connecting wall and spins on the connecting plate [FIG. 7]; the locking bolt penetrates through the locking screw holes in the front fixing component and the rear fixing component so that the front fixing component and the connecting wall are locked together (paragraph 0045) [FIG. 7], the rear fixing component and the connecting plate are locked together and the front fixing component and the rear fixing component are locked together (the connections between the fixing components 130, 142; the connecting plate 144; and the bolt 138 establishes a clamping connection that locks the components together);
the rolling and unrolling assembly comprises a roller shutter box (66), a first turntable (first sidewall 71), a second turntable (opposing sidewall 71), a fixing hole (fastener aperture defined in the 

    PNG
    media_image1.png
    633
    908
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    902
    media_image2.png
    Greyscale

Rohr does not disclose that rubber slots are arranged on the left side and the right side of each roller shutter plate such that left and right roller shutter plates are connected through rubber strips. 
Nonetheless, Champion discloses a roller shutter for an automobile, the roller shutter comprising roller shutter plates (10) with rubber slots (10a1, 10b1) arranged on left and right sides of each roller shutter plate [FIG. 4A], wherein left and right roller shutter plates are connected through rubber strips (12c) adapted with the rubber slots.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shutter plates of Rohr to include the rubber slots and rubber strips taught by Champion, in order to reduce rattling noises occurring during movement of the shutter during operation.
Regarding claim 2, Rohr discloses that the roller shutter comprises first roller shutter plates, second roller shutter plates (the adjacent plates 76 read on first and second roller shutter plates), and a roller shutter hinge (65); the roller shutter is provided with a plurality of the first roller shutter plates and the second roller shutter plates [FIG. 2]; the first roller shutter plates are connected with the second roller shutter plates through the roller shutter hinge [FIGS. 2, 12]. Rohr does not disclose a rubber slot and a rubber strip provided in said rubber slots.
As described with respect to claim 1 above, Champion discloses a roller shutter having plates (10) with a roller slot (10a1, 10b1) arranged between first and second roller shutter plates [FIG. 4A], the roller slot being provided with a rubber strip (12).
Regarding claim 3, Rohr discloses that slide blocks (99) are arranged on the front side and the rear side of each roller shutter plate (paragraph 0048); the bottom surfaces of the slide blocks are arc surfaces adapted to the arc bottom surfaces of the roller shutter gates [FIG. 12]; and the roller shutter slides on the slide rail of the guide slot through the slide blocks arranged on each roller shutter plate [FIG. 7].
Regarding claim 4, Rohr discloses that each slide block is provided with a connecting block (the connecting block is the portion of the slide block 99 that extends into the body of the shutter plate; this connecting block portion is shown best in Figure 7); each roller shutter plate is provided with a connecting hole (opening at the sides of the shutter plate body into which the connecting block portion of the slide block extends); the connecting block of the slide block is clamped into the connecting hole and the bottom surface of the slide block is bucked on the bottom surface of the roller shutter plate [FIG. 7]; the upper surface of the bottom surface of the slide block is provided with a clamping block (the clamping block is defined as the portion of the slide block 99 that extends below the bottom surface of the shutter plate, shown in Figure 7); and the roller shutter plate is provided with a clamping groove adapted with the clamping block (the clamping groove is the groove defined between the connecting block portion and the clamping block portion, shown in Figure 12; Figure 7 depicts a lower segment of the shutter plate body positioned in this clamping groove; see annotated drawing below).

    PNG
    media_image3.png
    523
    778
    media_image3.png
    Greyscale

Regarding claim 8, Rohr discloses that the lock catch assemblies are two spring locks (each latch 88 includes a spring 95; latch 84 is also spring loaded, per paragraph 0054) with lock hooks (88, distal head sections of pushrods 112) symmetrically arranged on both sides of the front end of the roller shutter (latch assemblies 20 include the latches 88 and 84, and are shown symmetrically arranged on the roller shutter in Figure 3); and lock bodies (rotating elements connecting the handle 110 to the respective pushrods 112, shown in at least Figure 9) of the spring locks are pressed so that the lock hooks can extend to the guide slots and fasten with the lower surfaces of the guide slots or release the guide slots and keep away from the lower surfaces of the guide slots (paragraphs 0055, 0064) [FIGS. 10, 11].
Regarding claim 12, Rohr discloses that the lock catch assemblies are connecting rod locks (84, 112) arranged on the front end of the roller shutter; and the lock bodies of the connecting rod locks are pressed so that locking rods on both sides of the lock bodies of the connecting rod locks are respectively abutted against the guide slot on the corresponding side of the frame (the lock bodies/pushrods 112 of the connecting rod locks abut against mounting bracket 80, which is directly fastened to the corresponding guide slot) or leave the guide slot on the corresponding side [FIG. 10].
Regarding claim 13, Rohr discloses that the upper surface of the locking rod on the left side of the connecting rod lock is provided with steps; and the lower surface of the locking rod on the right side of the connecting rod lock is provided with steps (steps are defined between the diameter of the rod 112 and the diameter of the corresponding head of the lock shown in Figure 10; both locking rods are disclosed as having the same structure).
Regarding claim 14, Rohr discloses that each lock body is provided with a lock hole (hole defined at the connection between the lock body/pushrod 112 and the handle 110) for back locking the lock catch assembly (paragraphs 0057-0059).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent Application Publication No. 2016/0280123) in view of Champion (U.S. Patent No. 6,276,735), as applied to claim 1 above, and further in view of Lathers (U.S. Patent No. 6,712,418).
Regarding claims 5 and 6, Rohr, as modified above, discloses the front end and the rear end of each guide slot, wherein the regulating bolt on each guide slot is symmetrical with the regulating bolt on the other guide slot (a regulating bolt 132 is installed in the location shown in Figure 6 for each guide slot; paragraph 0064), but does not disclose that each guide slot is provided with at least two regulating bolts.
Nonetheless, Lathers discloses a positioning and locking assembly provided with at least two regulating bolts (38); wherein every two regulating bolts are used with one positioning and locking assembly [FIG. 4A], and a front fixing component is arranged between two regulating bolts (at least a portion of the front fixing component 13, shown in Figure 4E, is arranged between the regulating bolts 38 in a cross-section defined parallel to the body of the support bracket 30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning assemblies of Rohr, as modified above, to include multiple regulating bolts, as taught by Lathers, in order to provide more precise adjustment of the position of the guide slots, and to increase the clamping force supplied by the positioning and locking assemblies.
Regarding claim 7, Rohr, as modified above, discloses that the front fixing component and the rear fixing component are in L shape (the rear fixing component extends from a lower side of the front fixing component, as shown in Figure 7; the arrangement of the fixing components together defines an L .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent Application Publication No. 2016/0280123) in view of Champion (U.S. Patent No. 6,276,735), as applied to claim 1 above, and further in view of Hinrichs (U.S. Patent Application Publication No. 2010/0237662)
Regarding claim 9, Rohr discloses that the lock hooks are provided with columns (the head of each pushrod 112, shown disengaged from the catch plate 86 in Figure 10 reads on a column), but does not explicitly disclose that the columns are rubber.
Nonetheless, Hinrichs discloses a lock catch assembly comprising rubber columns (80; paragraph 0065).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock columns of Rohr, as modified above, to be formed from rubber, as taught by Hinrichs, in order to reduce noise generated by rattling or impacts between the lock column and the catch plate. It is noted that rubber is a well-known material for the production of vehicle and roller shutter components, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent Application Publication No. 2016/0280123) in view of Champion (U.S. Patent No. 6,276,735) and Hinrichs (U.S. Patent Application Publication No. 2010/0237662), as applied to claim 9 above, and further in view of Combs (U.S. Patent No. 6,497,445).
Regarding claims 10 and 11, Rohr, as modified above, discloses the lock catch assemblies arranged on the roller shutter and comprising lock bodies of the spring locks, but does not disclose lock boxes, installing holes, and assembling holes, or a lock box cover.
Nonetheless, Combs discloses a lock catch assembly arranged on a closure member through a lock box (housing portion of the handle compartment 53) adapted with a lock body (55) of a lock, installing holes are formed in the bottom of the lock body (holes are depicted in the lock body 55 in at 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock catch assemblies of Rohr, as modified above, to include the lock box and lock box cover taught by Combs, in order to provide means for covering the mechanism of the lock catch assemblies, so as to protect the assembly from damage and debris and to provide a desired aesthetic appearance.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent Application Publication No. 2016/0280123) in view of Champion (U.S. Patent No. 6,276,735), as applied to claim 1 above, and further in view of Tamblyn (U.S. Patent No. 4,889,381).
Regarding claim 15, Rohr, as modified above, discloses the rolling and unrolling assembly comprising a roller shutter box (66), a first turntable (first sidewall 71) and a second turntable (second sidewall 71) arranged on both sides of the roller shutter box, and a rotating shaft (73, 74) arranged between the first turntable and the second turntable [FIG. 4], the rotating shaft is connected with a fixed end of the roller shutter (via strap 77); the guide turntable comprises a chassis (the body of the sidewalls 71 read on the claimed chassis), a central hole arranged in the center of the chassis and used for installing a bearing of the rotating shaft (the hole in the sidewalls 71 supporting the spindle 74 reads on the central hole, and the spindle 74 portion supported in said central hole reads on a bearing of the 
Nonetheless, Tamblyn discloses a roller shutter comprising a guide turntable (100) having a chassis [FIG. 2] with a plurality of communicated roller shutter slots (slots formed by the groove 108) arranged on the chassis around a central point thereof; wherein the outer side wall of each roller shutter slot is connected with the inner side wall of each roller shutter slot (the inner and outer walls are defined on opposite sides of the groove 108, and all of the walls of the groove are connected); the projections of the connected side walls of the roller shutter on the chassis form a spiral [FIG. 2]; a spiral curve of the roller shutter slot ends on one side of the chassis (at 110) and forms a roller shutter slot inlet for access of the roller shutter [FIGS. 2, 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the turntables of Rohr, as modified above, to include the spiral shutter slots taught by Tamblyn, in order to reduce contact between the shutter plates when they are in a retracted position, so as to prevent scuffs or other damage on the surface of the shutter. It further would have been obvious to one of ordinary skill in the art to have formed the spiral as an Archimedes spiral having the claimed dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634